DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The drawings are objected to because it exceeds 160 words in length.  “The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length”.  37 CFR 1.72, MPEP 608.01(b).  

Specification
The specification is objected to because claim 17 “mode select means”   invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The broadest reasonable interpretation of these claim elements is the structure, material or acts described in the specification as performing the entire claim function and equivalents.  See MPEP 2181. The specification fails to provide an adequate description of these limitations in the form of the structure, material, or acts to perform the claimed function.  See rejection under 35 USC 112(b) below for further details as to the description requirement.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
Claim 17 limitation mode select means is being interpreted under 35 USC 112(f).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: multiplier array means, multiplexer means, and adder means in claim 17.  The multiplier array means recites sufficient structure to perform the claim function: the means is modified by multiplier array, which describes structure, and further recites comprising a plurality of rows each comprising multiplexer means and adder means.  Both multiplexer and adder describe structure.  Furthermore multiplexer means further is limited by a control input, first multiplexer input value and second multiplexer input value.  Furthermore adder means is further limited by first adder input value.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.   The claims contain subject matter which was not described in the specification in a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the invention.  Claim 17 limitation “mode select means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to provide an adequate description of the structure, material, and acts to perform the claimed functions of these limitations.  See rejection under 35 USC 112(b) below for further details as to the requirement for the description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 11, 14-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 lines 2-3 recite “the operation of the multiplexer circuitry and adder circuitry implements functionality”. It is unclear whether “adder circuitry” comprises the “adder circuitry” recited in claim 1 or different adder circuitry.  Claim 9 inherits the same deficiency as claim 8 by reason of dependence.
Claim 8 line 5 recites “the result value output from the adder circuitry”.  This limitation lacks antecedent basis.  It is unclear whether this refers to the “result value produced by the adder circuitry” recited in claim 1 or other result value. Claim 9 inherits the same deficiency as claim 8 by reason of dependence.
Claim 9  line 3 recites ‘the result value from the previous row”.  This limitation lacks antecedent basis. 
Claim 11 line 8 recites ‘the function result value”.  This limitation lacks antecedent basis.
Claim 14 lines 1-2 recite “the multiplexer and adder circuitry”.  It is unclear whether “adder circuitry” comprises the “adder circuitry” recited in claim 1 or different adder circuitry.  
Claim 14 recites “the multiplexer circuitry and adder circuitry comprise separate multiplexer blocks and adder blocks”.  It is unclear which blocks are comprised within which circuitry.  It is unclear whether the multiplexer blocks and the adder blocks are both comprised within each of the multiplexer circuitry and the adder circuitry, whether the multiplexer blocks are comprised within the multiplexer circuitry and the adder blocks are comprised within the adder circuitry, or other configuration.
Claim 15 recites “the multiplier mode”.  This limitation lacks antecedent basis. It is unclear whether this refers to the “multiplication mode” or other mode.

Claim 17 limitation “mode select means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes mode select in terms of function only (p. 11-12), and the drawings depict the mode select in terms of a black box (Fig 1-30). Therefore, claim 17 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-7, 10, 12-13, and 16 are allowed.
Claims 8-9, 11, and 14-15 would be allowable if rewritten to overcome the rejections under 35 USC 112(b).
Claim 17 would be allowable if rewritten to overcome the rejections under 35 USC 112(a), 35 USC 112(b).
The following is a statement of reasons for the indication of allowable subject matter. Applicant claims apparatus and a method, wherein the apparatus as in claim 1 comprises a multiplier array to implement a multiply accumulate operation.  The apparatus further comprising mode select circuitry.  
The multiplier array comprising a plurality of rows, each row comprising multiplexer circuitry and adder circuitry with the multiplexer circuitry being arranged to select in dependence on a control input one of a first multiplexer input value and a second multiplexer input value to provide a first adder input value to the adder circuitry, in each row other than an initial row the adder circuitry further being arranged to receive as a second adder input value at least a portion of a result value produced by the adder circuitry in a preceding row of the multiplier array.
The mode select circuitry to change the mode of operation of the apparatus between a multiplication mode where the multiplier array implements the multiply accumulate operation and a linear interpolation mode where the multiplier array is used to implement a linear interpolation mode where the multiplier array is used to implement a linear interpolation operation between a lower limit input value and an upper limit input value based on a weighting value.
When in the multiplication mode, each row of the multiplier array is arranged such that the control input for the multiplexer circuitry of that row is provided by an associated bit of the multiplicand value selected for that row, the first multiplexer input value is set to 0, and the second multiplexer input value is set to the multiplier value.
When in the linear interpolation mode, each row of the multiplier array is arranged such that the control input for the multiplexer circuitry of that row is provided bay an associated bit of the weighting value selected for that row, one of the first multiplexer input value and the second multiplexer input value is set to the lower limit input value an the other of the first multiplexer input and the second multiplexer input value is set  to the upper limit input value.

US 5148381 Sprague (hereinafter “Sprague”) is the closest prior art found. Sprague discloses an interpolation circuit comprising an array of cells for receiving first and second input values to be interpolated (figure 4, fig 5, abstract). Sprague further discloses a bit of each of the values to be interpolated applied to a selecting circuit (abstract).  The selecting circuit applies the first input or the second input to an adder, wherein a second input to the adder is a partial product from another cell (abstract).  Sprague further discloses prior art multiplication circuitry, with a structure similar to the interpolation circuit (Fig 1, fig 2), wherein an AND gate is in place of the selector.  Sprague further discloses the multiplexer behaves like an AND gate (col 5 lines 53-56).  Sprague does not, however, explicitly disclose mode select circuitry to change the mode of operation between a multiplication mode and a linear interpolation mode.  Sprague therefore does not explicitly disclose the limitations in combination with the remaining limitations wherein:
mode select circuitry to change the mode of operation of the apparatus between a multiplication mode where the multiplier array implements the multiply accumulate operation and a linear interpolation mode where the multiplier array is used to implement a linear interpolation mode where the multiplier array is used to implement a linear interpolation operation between a lower limit input value and an upper limit input value based on a weighting value; wherein 
when in the multiplication mode, each row of the multiplier array is arranged such that the control input for the multiplexer circuitry of that row is provided by an associated bit of the multiplicand value selected for that row, the first multiplexer input value is set to 0, and the second multiplexer input value is set to the multiplier value.
when in the linear interpolation mode, each row of the multiplier array is arranged such that the control input for the multiplexer circuitry of that row is provided bay an associated bit of the weighting value selected for that row, one of the first multiplexer input value and the second multiplexer input value is set to the lower limit input value and the other of the first multiplexer input and the second multiplexer input value is set  to the upper limit input value.
US 8037119 B1 Oberman et al., (hereinafter “Oberman”) discloses a multipurpose arithmetic functional unit that selectably performs interpolation operations and arithmetic including multiplication in response to receiving an opcode designating the operation to be performed (abstract, fig 3, col 2 lines 24-29). Oberman further discloses multiplication circuitry and selection circuitry (Fig 7B).  Oberman does not however explicitly disclose a multiplier array comprising a plurality of rows.  Oberman further does not explicitly disclose when in the multiplication mode, each row of the multiplier array is arranged such that the control input for the multiplexer circuitry of that row is provided by an associated bit of the multiplicand value selected for that row, the first multiplexer input value is set to 0, and the second multiplexer input value is set to the multiplier value, and when in the linear interpolation mode, each row of the multiplier array is arranged such that the control input for the multiplexer circuitry of that row is provided bay an associated bit of the weighting value selected for that row, one of the first multiplexer input value and the second multiplexer input value is set to the lower limit input value and the other of the first multiplexer input and the second multiplexer input value is set  to the upper limit input value.
US 5113362 Harston et al., (hereinafter “Harston”) discloses an interpolator circuit formed from a chain of multiplexer/adder circuits (Abstract, fig 1).  Each multiplexer/adder circuit selects from on of the two multi-bit binary values which are to be interpolated (Abstract).  Harston further discloses the selected value is shifted and added to the output of the previous stage in the chain (abstract).  Harston does not, however explicitly disclose mode selection circuitry or a multiplication mode. 
US 7840623 B2 Tonomura et al., (hereinafter “Tonomura”) discloses interpolation circuitry including selection circuitry, and adder circuitry configured in an array (fig 13-14).  Tonomura further discloses shifting elements of the interpolation (Fig 5, col 60 lines 15-20).  Tonomura does not, however explicitly disclose mode selection circuitry or a multiplication mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182